Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 9-16 directed to non-elected invention without traverse. Accordingly, claims 9-16 been cancelled.

Cancel claims 9-16

Terminal Disclaimer
The terminal disclaimer filed on 12/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,947,751 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
 The examiner’s reasons for independent claim 1 and its respective dependent claims are of record in the October 15, 2020 Office action.
With respect to independent claim 19, there is no teaching, suggestion, or motivation for combination in the prior art to “a first electrode that is provided in the first semiconductor region, the first insulating part disposed between the first electrode and the first semiconductor region, the gate electrode has a lower surface indented upward, defining a first recess and a second recess, and a first side surface that faces the second semiconductor region in a first direction via the gate insulating part, the first recess is positioned between the second recess and the first side 
With respect to independent claim 23, there is no teaching, suggestion, or motivation for combination in the prior art to “a first electrode that is provided in the first semiconductor region having a side surface, the first insulating part disposed between the first electrode and the first semiconducting region, a gate electrode that has a lower surface which defines a recess indented upward, the recess is in line with a corner between an upper surface of the first electrode and the side surface of the first electrode in a vertical direction, and the second insulating part includes: a first insulating portion, and a second insulating portion that is provided between the gate electrode and the first insulating portion, wherein the second insulating portion includes a projection that protrudes upward, the projection provided in the recess”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Musha et al. (US Pub # 2013/0221431), Matsuzaki et al. (US Pub # 2008/0242026), Zitouni et al. (US Pub # 2016/0064546), Katou et al. (US Pub # 2017/0222038), Kobayashi (US Pub # 2016/0260808) and Nishiguchi (US Pub # 2014/0284773).
None of the references, alone or in combination, teach all of the allowable subject matter as require by independent claims 1, 19 and 23 as discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/MOHSEN AHMADI/            Primary Examiner, Art Unit 2896